The sole question presented in the case is whether the assignment of a part of funds, derived from certain fire insurance policies made to the intervenor by the defendant company through its president and general manager prior to the receivership, is valid and binding upon the receiver. The assignment was reduced to writing and appears in the record. It is valid in form. It was given for valid considerations. There is nothing to indicate that the intervenor had any knowledge of the insolvency of the defendant at the time of the assignment. We conclude that the assignment is valid and find in the trial below.
No error. *Page 922